Order filed February 2, 2021.




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00050-CR
                              NO. 14-21-00051-CR
                                   ____________

                IN RE JOHN RUSSELL CHATMON, Relator




                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                   On Appeal from the 351st District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1448430 & 1448431

                                     ORDER

      On January 15, 2021, relator Bradley Jared Barton filed two petitions for writs
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. Relator asks this court to compel the Honorable Natalia Cornelio,
presiding judge of the 351st District Court of Harris County, to rule on relator’s
motions for speedy trial.1

       Relator’s petitions do not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 52.3(j) (“The person filing the petition must certify
that he or she has reviewed the petition and concluded that every factual statement
in the petition is supported by competent evidence included in the appendix or
record.”); 52.7(a)(1) (requiring relator to file with petition “a certified or sworn copy
of every document that is material to the relator’s claim for relief and that was filed
in any underlying proceeding”); 52.7(a)(2) (requiring relator to file with petition
properly authenticated transcript of any relevant testimony from any underlying
proceeding, including any exhibits offered in evidence, or statement that no
testimony was adduced in connection with matter complained).2

       By this order, the court gives relator 30 days’ notice that the petitions will be
dismissed for failure to comply with Rules 52.3(j), 52.7(a)(1), and 52.7(a)(2) unless



1
  Relator named Judge Cornelio’s predecessor of the 351st District Court, the Honorable George
Powell, as respondent. Judge Powell ceased to hold the office of presiding judge of the 351st
District Court on December 31, 2020. However, because relator is not complaining of an action
taken by Judge Powell, it is not necessary to abate this case pursuant to Rule 7.2(b) to allow Judge
Cornelio to reconsider any ruling by Judge Powell. See Tex. R. App. P. 7.2(b).
       2
          The legislature has provided an alternate method of meeting the requirement of sworn
copies—an unsworn declaration. See Tex. Civ. Prac. & Rem. Code Ann. § 132.001. An unsworn
declaration must be in writing and subscribed by the person making the declaration as true under
penalty of perjury. Id. § 132.001(c). Section 132.001(e) sets forth the form for an unsworn
declaration by an inmate:
                  My name is __________               _________              ____________, my date of birth is _________________,
                              (First)                 (Middle)               (Last)
       and my inmate identifying number, if any, is __________________. I am presently incarcerated
       in ________________________ in _____________, _________,                       _______, ____________.
          (Corrections unit name)          (City)                 (County)            (State)   (Zip Code)
       I declare under penalty of perjury that the foregoing is true and correct.
                  Executed on the _____ day of        ________,              _______.
                                                      (Month)                (Year)             ___________________________
                                                                                                                         Declarant
Id. § 132.001(e); see Tex. R. App. P. 9.10(c) (exempting in court filing related to criminal matter
defendant’s date of birth and address from redaction requirement for documents filed in criminal
cases).
the deficiencies are cured. See generally Tex. R. App. P. 42.3(c).

                                  PER CURIAM

Panel consists of Justices Bourliot, Zimmerer, and Spain.